— In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated July 24, 1989, which granted the motion of the defendant KRC Research, Inc. for permission to serve a late answer, and which denied the plaintiff’s cross motion for leave to enter a default judgment, or, in the alternative, to strike affirmative defenses of KRC Research, Inc., of the Statute of Limitations and lack of personal jurisdiction.
*814Ordered that the order is affirmed, with costs.
In view of the respondent’s explanation for failure to timely serve an answer, we discern no improvident exercise of discretion in granting it leave to serve a late answer. We have considered the plaintiffs remaining contentions and find them to be without merit. Sullivan, J. P., Balletta, Eiber and O’Brien, JJ., concur.